The judgment of the court was pronounced by
Rost, J.
The defendant being sued upon certain promissory notes pleads minority, and alleges that if he is bound for any portion of the said notes by reason of his emancipation, his obligation cannot exceed the amount of his income, which he alleges to be under one thousand dollars a year. He also alleges various payments on account. The court below gave judgment in favor of the plaintiff, allowing on the first note the payments made by the defendant. From this judgment the defendant has appealed.
There is nothing in the plea of minority. The defendant, being over eighteen years of age, and duly emancipated, subsequently purchased one undivided half of the steamer Daniel Webster, took command of her, and ran her in the river trade. After running her some time he purchased the other half, and the notes sued on are the consideration of both purchases. The purchase of the boat was made in view of the defendant’s trade, and a necessary prerequisite to carry it on. He cannot be relieved against it. See Civil Code, arts. 1867, 2222.
This youth must have singular notions of justice, to retain after his majority, as he has done, the properly purchased, and to call upon the tribunals of his country to dispense him from paying for it. Judgment affirmed.